DETAILED ACTION
This action is responsive to the Request for Continuation filed on 3 November 2022. Claims 1 and 6 are pending in the case. Claims 1 and 6 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 3 November 2022 has been entered.
Applicant’s Response
In Applicant’s response dated 3 November 2022 (hereinafter Response), Applicant amended Claims 1 and 6 (claims 2-5 and 7-9 previously canceled) and argued against the objections and/or rejections previously set forth in the Office Action dated 19 August 2022 (hereinafter Previous Action).
Response to Amendment/Arguments
Applicants’ amendment to claims 1 and 6 to further clarify the metes and bounds of the invention are acknowledged.
In response to Applicant's argument that the amendment to claims 1 and 6 render moot the previous grounds of objection (see Response, page 6), Examiner respectfully agrees. New grounds of objection are raised below.
In response to Applicant’s argument that the amendment to claims 1 and 6 overcome the rejection under 35 USC 103 as unpatentable over KHURANA, DEL MONTE, and WANG (see Response pages 6-7), Examiner agrees and respectfully withdraws the rejection. While Applicant admits that the creation of Hidden Markov Models for words and sentences with homonyms are known generally (see [0003-0005]), it is not reasonable to rely on this admission when the claims are directed to improving the creation using encoded data as presently claimed (the prior art must decode the encoded data back to its original data and the HMM are then built with the original words, rather than the word codes of the encoded data and sentence vector data as is required in the claims).
However, the claims are not allowable in view of the multiple grounds of rejection under 35 USC 112 as explained below.
Claim Objection
Claim 1 is objected to for minor deficiencies: inconsistent punctuation.  Some limitations are ended using a semi-colon, while others are ended with a comma (compare, e.g. page 2 lines 6 and 15 with page 2 lines 17 and 19).
Claim 6 is objected to for similar reasons (compare e.g. page 4 lines 15 and 17 with page 4 line 19 and page 5 line 2).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites, starting page 2 line 20, wherein the second generating generates encoded text data by encoding each of the words included in the text data based on the word vector table,… however: 
the word vector table 10c is used for generating sentence vector data and associates a word code with a word vector (see e.g. [0019, 0020, 0030, 0041, 0053] of the disclosure as originally filed); and
the encoded text data 140a is generated by encoding words based on dictionary 10b (see e.g. [0015-0017, 0029, 0031, 0038] of disclosure as originally filed).
Thus the limitation as recited is not supported in the disclosure as originally filed.
Further regarding claim 1, the claim recites outputting the word code, the inverted index, and the sentence vector data, using the processor, however at best the disclosure states at [0042] the index/vector generating unit 15Gb may also output, to the external device, file information in which the encoded text data I40a, the inverted index 140b, and the sentence vector data 14Cc are associated.
Regarding claim 6, the claim recites similar elements and is rejected under similar rationale.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites a number of elements which do not have clear and/or proper antecedent basis within the claim. Further, some later limitations conflict with the recitation of earlier limitations. In particular (underlined elements are unclear), 
at page 2 line 3: …using a processor… may be the processor of the preceding limitation or some other processor (proposed correction: …using the processor…);
at page 2 lines 6-7: second generating an inverted index that associates an appearance of the specified word in the text data with the word… where the “specified word” at line 3 is included in the accepted text data, and “the word” is the specified word (proposed correction: second generating an inverted index that associates an appearance of the specified word in the accepted text data with the specified word …);
at page 2 lines 8-15: third generating sentence vector data by accumulating a word vector associated with a word in each sentence of a plurality of sentences including a character string of a homophone or a polysemous word in the text data, with reference to a word vector table in which a word vector of a word code corresponding to each of a plurality of words is associated with a word vector of a word code corresponding to a plurality of co-occurrence words co-occurring with each of the plurality of words … It is not clear which element of the preceding phrase is “with reference to a word vector table” (e.g. second generating? accumulating a word vector?). Further, is the “a word code” of this limitation generated using the first generation or is it some other word code? Further “a word vector” appears three times in lines 10-15.  If these are intended to be different word vectors then first, second, third or some other distinguishing term should be used; 
at page 2 lines 16-18: storing the generated word code, the inverted index, and the sentence vector data in association with the accepted text data, using the processor; outputting the word code, the inverted index, and the sentence vector data, using the processor while the word code is generated at line 4, line 16 is only limitation which refers to “the generated word code” while all other references are “the word code” or “a word code”;
at page 2 line 20 to page 3 line 3: wherein the second generating generates encoded text data by encoding each of the words included in the text data based on the word vector table and generates the inverted index in which the word code of each word in the encoded text data is associated with the appearance position of each word code; this is unclear because the inverted index at lines 5-6 is generated based on an appearance position of a specific word (not a specific word code) in the (accepted) text data (not encoded text data which is generated from the accepted text data);
at page 3 lines 11-17: using results obtained by specifying in the encoded text data an appearance position of a word code of a word which is a homophone, specifying a word code of each co-occurrence word in a same sentence including the homophone, and specifying in the word vector table a word code of the homophone and a word vector corresponding to the word code of each co-occurrence word to generate a word Hidden Markov Model (HMM) including a word code of the homophone, a word code of each co-occurrence word, and a co-occurrence rate of each co-occurrence word; “a word code” appears 5 times in this limitation alone; while clearly intended to mean at least two different word codes (a homophone word code and a co-occurrence word code), it is not clear that the obtained word codes are used to generate a word HMM; and
at page 3 lines 18-23: using a result obtained by specifying first sentence vector data of a target sentence including the homophone and second sentence vector data of a co-occurrence sentence co-occurring before and after the target sentence to generate a sentence HMM including the first sentence vector data, the second sentence vector data, and a co-occurrence rate of the second sentence vector data; the generated sentence vector data at page 2 line 8 comprises accumulated word vectors (not homophone or homophone words) for sentences and lacks any information to determine any particular sentence is before or after any other sentence; further a co-occurrence sentence cannot co-occur both before and after a sentence.
Regarding claim 6, the claim recites similar limitations and is rejected under similar rationale.
In the interests of compact prosecution, Examiner attempted to draft corrections based on a careful reading of the disclosure as originally filed, but was unable to redraft all the limitations in a way which would bring the application into condition for allowance. Applicant may wish to consider the following as an incomplete framework for claim 1 when drafting a response to this action. Note that there are two limitations which are incomplete:
(proposed, not complete, without markup) A processing method executed using a processor, the method comprising: 
accepting text data, wherein the accepted text data comprises a plurality of sentences and each sentence comprises a plurality of words;
specifying a word included in the accepted text data;
first generating of a word code associated with the specified word, using the processor, and storing in a dictionary the specified word with the generated word code;
second generating of an encoded text data and an inverted index by:
generating the encoded text data by encoding each word of the plurality of words of the accepted text data with a corresponding word code based on matching each word in the dictionary; and
generating the inverted index to associate an appearance position of each corresponding word code in the encoded text data with the corresponding word code;
obtaining a word vector table comprising a plurality of word vectors, each word vector representing a particular word and one or more co-occurring words for the particular word, the word vector comprising a particular word code associated with the particular word and one or more co-occurring word codes associated with the one or more co-occurring words;
third generating of sentence vector data for the plurality of sentences using the word vector table by: … // uncertain how to redraft this element
storing the dictionary including the generated word code, the inverted index, and the sentence vector data in association with the accepted text data;
generating a word Hidden Markov Model (HMM) based on the encoded text data by: 
determining a homophone word code for a homophone word in the accepted text data using the dictionary;
specifying in the encoded text data an appearance position of the homophone word code of the homophone word using the inverted index;
… // uncertain how to redraft this rest of this element
generating a sentence HMM based on the sentence vector data by: 
specifying first sentence vector data in the sentence vector data of a target sentence in the accepted text data including the homophone word;
specifying second sentence vector data in the sentence vector data of at least one before co-occurrence sentence that occurs before the target sentence in the accepted text data and at least one after co-occurrence sentence that occurs after the target sentence in the accepted text data;
determining a co-occurrence rate of the second sentence vector data; and
generating the sentence HMM using the first sentence vector data, the second sentence vector data, and the co-occurrence rate.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173